Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 12/17/2021:
Claims 1-3, 7-8 and 10-24 (for a total of 20) have been examined.
Claims 4-6 and 9 have been canceled by Applicant.
Claims 1, 7, 11, 14 and 18-19 have been amended by Applicant.
Claims 21-24 newly added.
Claims 1-3, 7-8 and 10-24 (for a total of 20) have been allowed.

Response to Amendment
Claim Objections
1.	Applicant’s amendments have overcome the claim 11 objections to from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Goldberg (Pub. No.: US 2019/0051083A1) and Brady (US Pat. No.: 10308430B1) taken either individually or in combination with other prior art of Holtorf (Pub. No.: US 2015/0289643A1), Burd (Pub. No.: US 2015/0059363A1), Yang (Pub. No.: CN 108284446A) and Trumper (Pub. No.: US 2013/0292102A1), who describe:
kiosks, components, and methods for preparing food to be vended to customers; the kiosk that may be part of a multi-modal food distribution system in which the kiosk may operate in one or more various modes, including a kiosk vending mode, a constellation mode, and a cook en route mode to vend hot, prepared food to customers; the kiosks in the system that may be configurable to change between each of the different modes depending upon information received by the system; the kiosk that may be part of a kiosk-based food preparation system in which the kiosk vends prepared food items to customers; the kiosk that may transmit information that may be used to provide replenishment to the kiosk; such information that 
autonomous vehicles that may be deployed to areas where an item is in demand, and configured to fulfill orders for the item received from the areas; the autonomous vehicles loaded with the item and dispatched to the area under their own power or in a carrier; when an order for the item is received, an autonomous vehicle that delivers the item to a location in the area; autonomous vehicles that may also be equipped with a 3D printer or other equipment and loaded with materials for manufacturing the item; when an order for the item is received, the autonomous vehicle that manufactures the item from such materials, and delivers the item; autonomous vehicles that may be configured for collaboration, such as to deliver or manufacture items in multiple stages and to transfer the items between vehicles; autonomous vehicles that may also be configured to automatically access locations in the area, e.g., using wireless access codes.

In performing additional search in response to amended and newly added claims, the examiner was able to find the closest prior art of record, which is Sarh (Pub. No.: US 2011/0010007A1) and Patron (US 2015/0202770A1) taken either individually or in combination with other prior art of Gutowitz (Pub. No.: US 2017/0355295A1), Brady (US Pat. No.: 10308430B1), Brady (US Pat. No.: 10310500B1), FOGGIA (Pub. No.: US 2020/0207474A1), Donnelly (Pub. No.: US 2020/0051001A1) and Frank (UA Pat. No.: 3866435), who describe: 
different advantageous embodiments that may provide an apparatus that may comprise a number of robotic platforms, a wireless communications system, and a computer system; the number of robotic platforms that may be configured to move to a number of locations in an assembly area and interact with a number of robotic devices; the wireless communications system that may be configured to provide communication with the number of robotic platforms and the number of robotic devices within the assembly area; the computer system that may be configured to exchange information with the number of robotic platforms and the number of robotic devices using the wireless communications system; and
a method, device and system of sidewalk messaging of an autonomous robot; an autonomous robot that includes a motherboard comprising a processor communicatively coupled with a memory, a sensory fusion circuitry to execute a command of a sensory fusion algorithm, and a communication circuitry to bi-directionally communicate an instruction between a central server and the autonomous robot; a sidewalk lighting circuitry that executes a projection command of a sidewalk messaging algorithm; the 

In regards to claims 1-3, 7-8 and 10-24, Goldberg (Pub. No.: US 2019/0051083A1) and Brady (US Pat. No.: 10308430B1) along with Sarh (Pub. No.: US 2011/0010007A1) and Patron (US 2015/0202770A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
sending control signals to the coupling assembly that cause the autonomous robot to be temporarily secured to the autonomous vehicle at a position of the autonomous robot within the autonomous vehicle, wherein the position is determined in response to the computing system receiving at least one of positional data or sensor data indicative of one or more cabin identifiers;
guiding at least one of the coupling assembly or the autonomous robot to confirm the autonomous robot and coupling assembly are positioned to temporarily secure the autonomous robot to the autonomous vehicle, wherein the guiding is based at least in part on a visual proximity detection function.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662